Citation Nr: 1626313	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  07-17 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an extraschedular disability rating in excess of 50 percent for a bilateral hearing loss disability prior to September 12, 2013, and in excess of 60 percent thereafter.
 
2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) prior to April 19, 2011.


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Arif Syed, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from April 1973 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

In November 2009 and August 2012, the Board remanded the Veteran's bilateral hearing loss disability claim for further evidentiary development.  Thereafter, an October 2013 rating decision granted a higher 60 percent rating for the Veteran's bilateral hearing loss disability, effective September 12, 2013.  However, as that award did not represent a total grant of benefits sought on appeal, the claim for a higher rating for a bilateral hearing loss disability on an extraschedular basis remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

With respect to the Veteran's TDIU claim, in November 2009 and August 2012, the Board remanded this claim.  The Veteran's claim of entitlement to TDIU was subsequently granted in a rating decision dated October 2013 effective April 19, 2011.  However, the Board notes that the Veterans' TDIU claim was on appeal prior to April 19, 2011.  In this regard, the Veteran filed his TDIU claim in September 2008.  Therefore, the Board has recharacterized the Veteran's claim as entitlement to TDIU prior to April 19, 2011.  Although a supplemental statement of the case (SSOC) was not issued by the agency of original jurisdiction following the August 2012 Board remand denying entitlement to TDIU prior to April 19, 2011, as will be discussed herein, the Board will grant this claim.    

The Board notes that the Veteran was previously represented by The American Legion, and a VA Form 21-22 dated August 2012 is of record.  However, the Veteran subsequently submitted a VA Form 21-22a dated March 2013 appointing Joseph R. Moore, Esq. as his representative for all claims on appeal.  The Veteran has not since changed his representative with the submission of a representation form dated subsequent to the March 2013 VA Form 21-22a.  Although the Board notes that it appears a copy of the August 2012 VA Form 21-22 appointing The American Legion as the Veteran's representative was associated with the claims folder in November 2014, and The American Legion issued an Informal Hearing Presentation (IHP) in April 2015, there is no indication that the Veteran specifically expressed a desire to change his representative from Joseph R. Moore to The American Legion.  Notably, following the April 2015 IHP, VA has continued to receive correspondence from Joseph R. Moore.  See, e.g., a May 2016 letter from Joseph R. Moore.  Based on the most recent VA representation form being from Joseph R. Moore and that he has continued to represent the Veteran as to the claims on appeal, the Board finds that he continues to be the recognized representative of the Veteran.     

The Veteran presented testimony at a videoconference hearing in September 2009 which was chaired by a Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the Veteran's claims file.  In an April 2016 letter, the Veteran and his attorney were notified by the Board that the VLJ who conducted the September 2009 hearing was no longer employed by the Board, and if the Veteran requested another hearing before a VLJ, he was to respond within 30 days from the date of the letter.  In May 2016, the Veteran, through his representative, declined the offer of an additional hearing.  As such, the Board will proceed with review of the case.  See 38 C.F.R. § 20.707.  

The Board notes that evidence has been associated with the Veteran's claims folder following the most recent adjudication of his claims by the AOJ included with a waiver of RO consideration.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran's hearing loss difficulties are fully contemplated by the schedular criteria for rating bilateral hearing loss.

2.  Prior to April 19, 2011, the Veteran's service-connected disabilities were mood disorder, not otherwise specified, rated as 50 percent disabling; bilateral hearing loss disability, rated as 50 percent disabling; duodenal deformity with associated hypermotility, rated as 30 percent disabling; and tinnitus, rated as 10 percent disabling.

3.  Prior to April 19, 2011, the Veteran's service-connected mood disorder, bilateral hearing loss disability, and duodenal disorder in the aggregate rendered him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 50 percent for a bilateral hearing loss disability prior to September 12, 2013 and in excess of 60 percent thereafter on an extraschedular basis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.321, 4.85, Diagnostic Code 6100 (2015).

2.  Prior to April 19, 2011, the criteria for a TDIU are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to a disability rating in excess of 50 percent for a bilateral hearing loss disability prior to September 12, 2013 and in excess of 60 percent thereafter on an extraschedular basis as well as entitlement to TDIU prior to April 19, 2011.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issues on appeal will then be analyzed, and a decision rendered.

Stegall concerns

As alluded to above, in November 2009 and August 2012, the Board remanded these claims in pertinent part for the AOJ to provide the Veteran with VA audiological and psychiatric examinations in order to obtain an opinion as to the effect of the Veteran's service-connected bilateral hearing loss disability and mood disorder on his employability as well as submit the issue of entitlement to an increased disability rating for bilateral hearing loss to the VA Chief Benefits Director or the Director of the VA Compensation and Pension Service, for consideration of an assignment of an extraschedular evaluation.  Pursuant to the Board's remand instructions, the Veteran was afforded VA examinations for his bilateral hearing loss disability and mood disorder in September 2013 with opinions obtained as to the effect of these disabilities on his employability.  Additionally, in March 2014, his claims folder was referred to the Director of the VA Compensation and Pension Service for consideration of an assignment of an extraschedular evaluation and a report was associated with the claims folder.  In a March 2014 supplemental statement of the case (SSOC), these claims were readjudicated.    

Accordingly, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  


Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  With regard to the Veteran's TDIU claim, as will be discussed below, the Board will grant the claim herein.  As such, any deficiencies with respect to the duty to notify or assist as to this claim are of no prejudice to the Veteran.  

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  In February 2006, VA provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim of entitlement to an increased disability rating for hearing loss, as well as an explanation of what evidence was to be provided by him and what evidence VA would attempt to obtain on his behalf.  The initial notice letter was provided before the adjudication of the Veteran's claim in May 2006.  The Board also notes that details of the rating criteria were provided to the Veteran in April 2007.  Thereafter, the Veteran was afforded a meaningful opportunity to participate in the processing of his claims and given ample time to respond.  This cured any notice defects before the RO readjudicated the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Board is aware of the fact that the aforementioned notice letters fail to specifically address extraschedular disability ratings.  The Board is obligated to consider whether the claimant was harmed by the error because, when a procedural defect is found, remand is appropriate only when correction of the defect "is essential for a proper appellate decision."  See Shinseki v. Sanders, 129 S. Ct. 1696, 1707 (2009); see also 38 C.F.R. § 19.9 (2015).  Thus, the Board should consider the "entire record in the proceeding," including "all evidence and material of record and applicable provisions of law and regulation" to determine whether a claimant was prejudiced by a VA notice error.  See Shinseki, at 1708; see also 38 U.S.C. 
§ 7104(a) (West 2014). 
Lack of prejudicial harm may be shown in three ways: (1) that any defect was cured by actual knowledge on the part of the claimant, (2) that a reasonable person could be expected to understand from the notice what was needed, or (3) that a benefit could not have been awarded as a matter of law.  See Mlechick v. Mansfield, 503 F.3d 1340 (2007).  The Veteran was provided April 2011 and March 2014 SSOCs, which provided the relevant law and regulations explaining extraschedular disability ratings.  The Board also notes that the Veteran's private attorney has made numerous references to extraschedular ratings.  The Board concludes that a reasonable person could be expected to understand the particular requirements to substantiate a claim of entitlement to an extraschedular disability rating.  See Quartuccio, supra.  The Veteran has also been provided more than five years to make an argument on these grounds.  Accordingly, the Board concludes that the failure to provide a separate notice letter addressing extraschedular disability ratings was harmless.  See Mlechick, supra.

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service treatment records have been obtained, as well as his VA and private treatment records. Social Security Administration (SSA) disability records have been associated with the claims file.  The Veteran has also been afforded multiple adequate VA examinations which are adequate for evaluation of his bilateral hearing loss disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12   (2007).  The Veteran has not indicated that any additional existing evidence is necessary for the adjudication of his claim.

Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected.

Extraschedular evaluation for bilateral hearing loss disability

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Veteran's service-connected bilateral hearing loss is rated 50 percent disabling prior to September 12, 2013 and 60 percent thereafter under 38 C.F.R. § 4.85, Diagnostic Code 6100.  Evaluations of defective hearing range from noncompensable to 100 percent and are based on organic impairment of hearing acuity as demonstrated by the results of speech discrimination tests together with average hearing thresholds, with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per second.  To evaluate the degree of disability from service-connected hearing loss, the rating schedule establishes 11 auditory acuity levels, designated level I, for essentially normal acuity, through level XI for profound deafness.  38 C.F.R. § 4.85.

The Rating Schedule also provides for rating exceptional patterns of hearing impairment under the provisions of 38 C.F.R. § 4.86.  In accordance with 38 C.F.R. § 4.86, there is an alternative rating method which may be used when the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, VA will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear will be evaluated separately.  Additionally, when the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, VA will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86.

In November 2009, the Board denied entitlement to an increased schedular disability rating for hearing loss and remanded the Veteran's claim of entitlement to an increased disability rating on an extraschedular basis for adjudication.  The Veteran's claim was returned to the Board in August 2012, and the Board again remanded the claim for referral of the issue to the VA Chief Benefits Director or the Director of the VA Compensation and Pension Service, for consideration of an assignment of an extraschedular evaluation.  In March 2014, the Veteran's claims folder was referred to the Director of the VA Compensation and Pension Service for consideration of an assignment of an extraschedular evaluation and a report was associated with the claims folder.  In this regard, the Board is precluded from granting extraschedular ratings in the first instance, having instead to refer the matter to the Under Secretary for Benefits or the Director of the Compensation Service for this initial consideration.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  This does not, however, preclude the Board from determining whether this special consideration is warranted.  See Bagwell v. Brown, 9 Vet. App. 237, 238-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996). 

The determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry.  Thun, 22 Vet. App. at 115.  First, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun, 22 Vet. App. at 115.  In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun, 22 Vet. App. at 115.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Thun, 22 Vet. App. at 115.  Second, if the schedular criteria are found to be inadequate to evaluate the disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Thun, 22 Vet. App. at 115.  If so, then the third step requires the case to be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Services to determine whether the disability requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 115. 
Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating for bilateral hearing loss may not completely account for each individual Veteran's circumstances, but nevertheless can still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.

The Veteran was provided a VA audiological examination in February 2009.  He reported that he frequently needs things repeated and has difficulty hearing conversations.  Further, during another VA audiological examination dated September 2013, the VA examiner reported that the Veteran was able to follow directions and answer all the questions correctly during the examination, which was in a quiet room with face-to-face conversation while wearing his hearing aids.  Notably, the examiner reported that the Veteran therefore should be able to secure employment in a quiet setting with face-to-face contact.  The examiner further determined that the Veteran's hearing loss does not render him unable to perform sedentary and physical types of employment.  

VA and private audiological treatment records dated from 2006 to 2013 document the Veteran's continued treatment for his hearing loss and his report of hearing difficulty.  He reported that when he worked as a truck driver, he was unable to hear the CB radio.  See, e.g., a September 2012 VA treatment record.  He also reported being unable to hear the doorbell ring at his home.  See a VA treatment record dated May 2013.  A VA psychologist reported during a May 2011 mental health evaluation that "few employers would consider employing the Veteran because his hearing impairment constitutes a liability."  Further, M.C., M.D. reported in a February 2016 private treatment record that the Veteran became incapable of functioning adequately due to his incapacity to hear road noises, noises within the cab of his truck, communicate on the radio, and function adequately in a complex job environment.  

In September 2009, the Veteran provided sworn testimony in a videoconference hearing before a VLJ.  He testified to the effect that he was forced to retire from his job as a truck driver because his hearing loss interfered with communication and could be a safety hazard.  His wife reported that he could not hear a telephone.

As discussed above, in August 2012, the Board noted the Veteran's report that his bilateral hearing loss disability precludes employment and is of such severity that it causes a significant interference with daily functioning beyond that which is contemplated by his schedular rating.  Therefore, the Board remanded the claim to refer the issue for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b).

In a March 2014 memorandum, the Director of Compensation and Pension determined that the Veteran's bilateral hearing loss disability did not present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  As such, entitlement to an extraschedular evaluation in excess of 50 percent prior to September 12, 2013 and in excess of 60 percent thereafter is not established.  

Initially, the Board finds that the Veteran is competent to report the observable symptoms he experiences regarding his hearing loss and communication difficulties.  See Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Furthermore, the Veteran's statements that he has difficulty hearing and communicating are credible and consistent with the contemporaneous medical evidence showing that he has hearing impairment.  To the extent he has stated that he is unable to hear or communicate at all, the Board does not find his statements credible in light of the contemporaneous medical evidence.  Ultimately, the Board finds that the puretone thresholds demonstrated on the VA and private examinations are more reliable.  See, e.g., King v. Shinseki, 700 F.3d 1339, 1344 (2012) (holding that the Board can favor competent medical evidence over lay statements offered by the Veteran as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation). 

In this case, the Veteran's symptoms and functional impairment are contemplated by 38 C.F.R. § 4.85, Diagnostic Code 6100 and 38 C.F.R. § 4.86.  Diminished auditory acuity and speech recognition testing are the foundation of the schedular criteria. Although the criteria for hearing loss are strictly based on examination findings that are plugged into tables to determine the level of disability, built into this rating system is the recognition that the disability may impose functional impairment based on the Veteran's ability to understand speech.  Hence, the rating is based, in part, on speech recognition (i.e., the Veteran's complaints of difficulty hearing when there is background noise, difficulty hearing his spouse, and communication difficulty and problems).  See 38 C.F.R. § 4.85(a) (2015) ("An examination for hearing impairment for VA purposes . . . must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test. Examinations will be conducted without the use of hearing aids.").  Although the speech discrimination testing does not duplicate all listening situations, it offers consideration as to the level of functional impairment due to Veteran's ability to understand speech by testing without the assistance of hearing aids. 

The criteria of Diagnostic Code 6100 were revised in 1987 with the goal of recognizing the impact of hearing loss in higher frequencies, and to provide a more accurate picture of true hearing impairment.  See Evaluation of Hearing Loss, 52 Fed. Reg. 17,607 (May 11, 1987).  As a result, VA changed its testing methods and, in conjunction with the Department of Medicine and Surgery, developed amendments to 38 C.F.R. § 4.85, 4.86a, 4.87a and Tables VI and VII.  In particular, puretone averaging was to be accomplished using tone bursts at 1000, 2000, 3000 and 4000 Hertz, and speech recognition was to be measured using the Maryland CNC word lists which contained words with sounds in the 3000 and 4000 Hertz range.  See Evaluation of Hearing Loss, 52 Fed. Reg. 17,607.

Overall, the new schedule was intended to evaluate hearing loss based on a combination of puretone averages and speech discrimination, which was thought to provide for a more accurate representation of actual hearing impairment by recognizing that individuals with slight to moderate decibel loss as determined by puretone averaging may have significant impairment of speech and vice versa. Additionally, the rating schedule was revised to accommodate language difficulties and other factors which produced inconsistent speech audiometry scores, and to recognize exceptional patterns of hearing impairment.  See Evaluation of Hearing Loss, 52 Fed. Reg. 17,607.

The rating criteria for hearing loss were last revised, effective June 10, 1999. See 64 Fed. Reg. 25,206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  See Schedule for Rating Disabilities; Diseases of the Ear and Other Sense Organs, 59 Fed. Reg. 17295 (April 12, 1994).

Thus, the Board finds that functional impairment due to hearing loss that is compounded by difficulty hearing others or sounds such as a doorbell ringing is a disability picture that is considered in the current schedular rating criteria.  The Veteran was not shown to have an exceptional pattern of hearing impairment; his description of an inability to hear and discriminate speech has been properly measured according to pure tone averages and speech discrimination which, although significantly impaired, do not demonstrate an exceptional pattern of hearing impairment.  In short, the rating criteria reasonably describe the Veteran's disability levels and symptomatology. 

Furthermore, the fact that the Veteran's hearing loss impacts the ordinary conditions of daily life, including his ability to work, (to the extent that this resulted in a loss of earning capacity) is contemplated in the schedule of ratings and is not a proper consideration for an extraschedular analysis.  Given that the average impairment in earning capacity is the standard, within the current rating schedule, many veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average as a result of their disability.  Thun, 22 Vet. App. at 116. 

Moreover, "[c]oordination of the rating with impairment of function will . . . be expected in all instances."  38 C.F.R. § 4.21 (2015).  Thus, although a particular diagnostic code may provide for evaluations of a disability in terms of objective clinical data rather than in terms of symptoms or functional impairment - as is the case with hearing loss disabilities - the purpose of the ratings themselves is necessarily to provide compensation for the symptoms and functional impairment caused by the disability in question, particularly with regard to how this impairment affects earning capacity.  The Veteran's difficulty hearing and communicating, to include in different environments, is precisely the type of symptomatology and functional impairment contemplated by the rating criteria for hearing loss.  Again, as noted in Thun, the rating criteria are averages and need not account for each individual circumstance in order to be adequate for evaluation purposes.  Moreover, no VA examiner or treating clinician has indicated that the Veteran's hearing loss disability is otherwise exceptional or unusual such that an evaluation cannot be appropriately assigned through application of the schedular criteria.  In sum, a comparison of the Veteran's hearing loss and associated functional impairment and the schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b).  The Veteran's experiences are congruent with the average impairment in earning capacity represented by his current 50 and 60 percent ratings for hearing loss.  

As will be discussed below, the Board finds that the Veteran is entitled to TDIU as the combination of his bilateral hearing loss disability, mood disorder, and duodenal disorder in the aggregate preclude him from obtaining substantial gainful employment.  However, when only considering his bilateral hearing loss disability, the Board finds that the Veteran's impairment with regard to his employment is contemplated by the assigned schedular ratings.  Indeed, Dr. M.C. noted in the February 2016 private treatment record that "[o]ne could make the argument that if [the Veteran] had just hearing loss or just gastrointestinal disturbance there might be a work environment found where he could participate."

In conclusion, as there is no basis for referral for extraschedular consideration, the preponderance of the evidence is against this claim and it must be denied.
TDIU prior to April 19, 2011

Pertinent legal criteria

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16 (2015).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  See 38 C.F.R. §§ 3.340(a)(1), 4.15 (2015).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v.  Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  See 38 C.F.R. § 4.16(a) (2015).  The Court noted the following standard announced by the Eighth Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

VA's General Counsel  has held that under 38 C.F.R. § 4.16, a total rating based on individual unemployability (TDIU) may be assigned based upon a Veteran's temporary (i.e., non-permanent) inability to follow a substantially gainful occupation. 

It was noted, however, that not every period of inability to work will establish an inability to follow a substantially gainful occupation warranting a TDIU rating, because it may be possible to secure and retain employment and to earn significant income despite occasional periods of incapacity. 

It was further noted that "[i]n view of the availability of medical leave, leaves of absence, and other routine accommodations for periods of incapacity, it is reasonable to conclude that some periods of incapacity or time lost from work would not preclude a Veteran from securing or maintaining substantially gainful employment." VAOPGCPREC 5-2005 (Nov. 25, 2005).
A claim for a total disability rating based upon individual unemployability "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

A total disability rating for compensation may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, that disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2015).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment cause by non service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

Analysis

Prior to April 19, 2011, the Veteran's service-connected disabilities were mood disorder, not otherwise specified, rated as 50 percent disabling; bilateral hearing loss disability, rated as 50 percent disabling; duodenal deformity with associated hypermotility, rated as 30 percent disabling; and tinnitus, rated as 10 percent disabling.  Therefore, his service-connected disabilities met the schedular criteria for consideration of TDIU under 38 C.F.R. § 4.16(a).  The question thus becomes whether the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  See 38 C.F.R. § 4.16(a) (2015).  

For reasons stated immediately below, the Board finds that the evidence of record demonstrates that the Veteran's service-connected bilateral hearing loss disability, mood disorder, and duodenal disorder in the aggregate render him unable to secure and follow a substantially gainful occupation.  

The Board notes that the Veteran is a high school graduate, and has additionally completed two years of college.  See, e.g., the October 2008 claim for TDIU.  The Veteran has stated that he stopped working as a truck driver in June 2007 and has not worked since then due to his bilateral hearing loss disability, mood disorder, and duodenal disorder.  

With regard to the impact of the Veteran's bilateral hearing loss disability, mood disorder, and duodenal disorder on his employability, the Board notes that a private treatment record dated February 2016 from Dr. M.C. indicates that these disabilities preclude him from obtaining substantial gainful employment.  Specifically, Dr. M.C. concluded after review of the Veteran's medical history that the Veteran has been disabled since 2007 due to the constellation of his disabilities which include mental illness, hearing loss, and gastrointestinal disturbance.  Indeed, Dr. M.C. opined that the Veteran's psychiatric disorder in and of itself precludes employability.  Further, when considering the Veteran's previous employment as a truck driver, Dr. M.C. noted that the Veteran's hearing loss rendered him incapable of functioning adequately due to his incapacity to hear road noises, noise within the cab of his truck, communicate on the radio, and function adequately in a complex job environment that requires a non-hearing impaired individual.  Moreover, the Veteran's duodenal disorder causes the need for frequent bowel movements which further complicated his capacity to function in his job as a truck driver.  He also noted the combination of these physical disabilities with the development and significant mental illness marked by hopelessness, despair, anger, frustration, and severe neurovegetative symptoms of depression.  He opined that the combination of these symptoms did not allow the Veteran to continue employment and that he is completely disabled due to the constellation of symptoms that had been present since 2007.  

The Board finds that the February 2016 private examination report from Dr. M.C. is of great probative value as the report was based on a thorough consideration of the Veteran's medical history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  Also, while the February 2016 report is dated after April 19, 2011, the Board finds the report to be of great probative value as Dr. M.C. emphasized that the Veteran's symptoms rendering him unable to obtain substantial and gainful employment had been present prior to this date.  Additionally, there is no medical opinion of record which indicates that the Veteran's bilateral hearing loss disability, mood disorder, and duodenal disorder in the aggregate do not preclude him from obtaining substantial gainful employment.  

The Board notes that the Veteran was provided a VA audiological examination in September 2013 as well as a VA psychological examination in September 2013.  After examination of the Veteran and consideration of his medical history, the VA audiological examiner concluded that the Veteran should be able to secure employment in a quiet setting with face-to-face contact.  Also, the VA psychological examiner concluded after examination of the Veteran and consideration of his medical history that although the Veteran's work options are limited due to his psychiatric disorder, there is not sufficient total symptomatology relating to this disorder in terms of duration and intensity to preclude all types of employment.  

The Board finds that the September 2013 VA audiological and psychological examinations are of insufficient probative value to evaluate his TDIU claim.  Pertinently, neither VA examiner considered the Veteran's bilateral hearing loss disability, mood disorder, and duodenal disorder in the aggregate with respect to the impact of all of these disabilities on his employability.  Thus, the Board finds that these VA examinations are inadequate to evaluate the Veteran's TDIU claim.

As indicated above, the competent and probative evidence demonstrates that the Veteran's service-connected bilateral hearing loss disability, mood disorder, and duodenal disorder are productive of significant symptomatology which can be said to preclude substantial and gainful occupation.  Based on the above analysis, the Board therefore concludes that a grant of TDIU is warranted under 38 C.F.R. 
§ 4.16(a) prior to April 19, 2011.  

In conclusion, for the reasons and bases expressed above, the Board finds that TDIU is warranted on a schedular basis prior to April 19, 2011.  The benefit sought on appeal is accordingly granted. 


ORDER

Entitlement to an extraschedular disability rating in excess of 50 percent for a bilateral hearing loss disability prior to September 12, 2013, and in excess of 60 percent thereafter is denied.
 
Entitlement to TDIU prior to April 19, 2011 is granted, subject to the controlling regulations applicable to the payment of monetary benefits.




____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


